DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 16, 2022 and May 13, 2022 and December 7, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota, JP 2008-79142 A.
Regarding claim 1, Ota discloses an imaging apparatus (Figs. 1 and 5) comprising:
a plurality of imaging elements (2-1, 2-2, 2-3, 2-4 and 2-5 in fig. 1);
at least one signal processing circuit (1; see Machine English Translation, ¶ 0042); and
a transfer path (See connections for channel paths ch1 and Ch2), wherein each of the plurality of imaging elements includes a memory (135) that is incorporated in the imaging element and stores image data obtained by imaging a subject (Machine English Translation, ¶ 0048, 0054, 0059), and
a communication interface (Receivers R1 and R2 and Transmitters T1 and T2 in fig. 3) that is incorporated in the imaging element and outputs output image data based on the image data stored in the memory (Machine English Translation, ¶ 0052-0053), the transfer path connects the plurality of imaging elements and a single signal processing circuit in series (Machine English Translation, ¶ 0038-0043), and
the communication interface of each of the plurality of imaging elements outputs the output image data to an imaging element in a rear stage or the signal processing circuit through the transfer path (Note that the signals from any of the camera would pass through other camera(s) between said camera to the controller 1 (Machine English Translation, ¶ 0038-0043, 0059-0060, 0064, 0068; see also communication process between cameras and controller 1 in 0071-0083)).

Regarding claim 2, Ota discloses that the output image data output by the communication interface of a front stage imaging element that is an imaging element in a front stage among adjacent imaging elements included in the plurality of imaging elements is stored in the memory (FIFO) of a rear stage imaging element that is an imaging element in a rear stage among the adjacent imaging elements, and then, is output by the communication interface of the imaging element in the rear stage (See machine English Translation, ¶ 0051-0053).

Regarding claim 3, Ota discloses that the output image data is delivered in order from an imaging element on a side far from the signal processing circuit to an imaging element on a side close to the signal processing circuit among the plurality of imaging elements (Sequentially storing packet data into a FIFO memory), and the output image data delivered to an imaging element in a last stage among the plurality of imaging elements is output to the signal processing circuit by the communication interface of the imaging element in the last stage (See machine English Translation, ¶ 0052-0053).

Regarding claim 4, Ota discloses that the signal processing circuit receives each piece of the output image data output by the communication interface of each of the plurality of imaging elements in a time-division manner (See machine English Translation, ¶ 0010, 0024, 0059).

Regarding claim 4, Ota discloses that the signal processing circuit receives each piece of the output image data output by the communication interface of each of the plurality of imaging elements in a time-division manner in order from the imaging element on the side close to the signal processing circuit to the imaging element on the side far from the signal processing circuit among the plurality of imaging elements (See Machine English Translation, ¶ 0112-0114).

Regarding claim 5, Ota discloses that the signal processing circuit (1) receives each piece of the output image data output by the communication interface of each of the plurality of imaging elements in a time-division manner in order from the imaging element on the side close to the signal processing circuit to the imaging element on the side far from the signal processing circuit among the plurality of imaging elements (See Machine English Translation, ¶ 0052, 0059, 0103, 0105, 0112-0114).

Regarding claim 6, Ota discloses that rear stage image data obtained as the image data by imaging by the rear stage imaging element is stored in the memory of the rear stage imaging element, the rear stage imaging element further includes a combining circuit that combines front stage image data output to the rear stage imaging element as the output image data by the communication interface of the front stage imaging element, and the rear stage image data stored in the memory (Ota discloses that if a camera wishes to add some data such as identification of the camera unit, an indirect connection mode to the packet received from the controller 1, immediately after receiving the packet, the NOP (no operation packet) packet is inserted and transmitted to the next camera unit 2-2 on the next connected terminal side and, while the NOP packet is inserted and transmitted to the next camera unit 2-2 on the next connected terminal side and, while the NOP packet is inserted, various kinds of reception data processing such as increment of the identification information described above is performed. Upon completion of the processing, the processed data packet is inserted and sent to the next camera unit 2-2.  See Machine English Translation, ¶ 0110), and
the communication interface of the rear stage imaging element outputs combined image data obtained by combining the front stage image data and the rear stage image data by the combining circuit as the output image data (See Machine English Translation, ¶ 0110).

Regarding claim 7, Ota discloses that rear stage image data obtained as the image data by imaging by the rear stage imaging element is stored in the memory of the rear stage imaging element, the rear stage imaging element further includes a connection circuit (Receivers R1 and R2 and Transmitters T1 and T2 in fig. 3; note that the signals from any of the camera would pass through other camera(s) between said camera to the controller 1 (Machine English Translation, ¶ 0038-0043, 0059-0060, 0064, 0068) that connects front stage image data output to the rear stage imaging element as the output image data by the communication interface of the front stage imaging element, and the rear stage image data stored in the memory (Ota discloses that if a camera wishes to add some data such as identification of the camera unit, an indirect connection mode to the packet received from the controller 1, immediately after receiving the packet, the NOP (no operation packet) packet is inserted and transmitted to the next camera unit 2-2 on the next connected terminal side and, while the NOP packet is inserted and transmitted to the next camera unit 2-2 on the next connected terminal side and, while the NOP packet is inserted, various kinds of reception data processing such as increment of the identification information described above is performed. Upon completion of the processing, the processed data packet is inserted and sent to the next camera unit 2-2.  See Machine English Translation, ¶ 0110), and
the communication interface of the rear stage imaging element outputs connected image data obtained by connecting the front stage image data and the rear stage image data by the connection circuit as the output image data (See Machine English Translation, ¶ 0038-0043, 0059-0060, 0064, 0068 and 0110).

Regarding claim 9, Ota discloses that the signal processing circuit is positioned on a rear stage of the plurality of imaging elements on the transfer path (Note that the controller 1 received the data from the camera units from a front camera to the last one on the rear through the serial path (See Machine English Translation, ¶ 0081-0083 and 0090-0091)).

Regarding claim 10, Ota discloses that the communication interfaces of the plurality of imaging elements output the output image data in synchronization with each other (See Machine English Translation, ¶ 0015-0017).

Regarding claim 13, Ota discloses a display processor configured to perform a control for displaying an image based on the output image data input into the signal processing circuit on a display (See Machine English Translation, ¶ 0054 and 0063-0064).

Regarding claim 14, Ota discloses a storage processor (78 in fig. 4) configured to perform a control for storing the output image (in recording medium 82) data input into the signal processing circuit in a storage device (See Machine English Translation, ¶ 0062).

Regarding claim 15, claim 15 is directed to a method for the process as that recited in the apparatus of claim 1.  Therefore, limitations of claim 15 have been disclosed and analyzed in the rejection of claim 1.

Regarding claim 16, claim 16 is directed to a non-transitory computer-readable storage medium storing a program causing a computer to perform the operations as those recited in the apparatus of claim 1.  Therefore, limitations of claim 16 have been disclosed and analyzed in the rejection of claim 1.  Furthermore, Ota discloses that the controller 1 uses a control program stored in ROM 72 and the memory temporarily stores data necessary for the CPU 71 to perform an arithmetic operation (See Machine English Translation, ¶ 0057).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ota, JP 2008-79142 A in view of Choe, US 2012/0113303 A1.
Regarding claim 8, although Ota fails to teach that an exposure time period of the rear stage imaging element is longer than an exposure time period of the front stage imaging element, Choe discloses an imaging apparatus (Fig. 2) including a plurality of imaging elements (121 and 122) wherein the exposure time of the imaging elements can be adjusted to be different in order to combine the captured images and produce a high dynamic range image (¶ 0045-0046, 0049, 0057-0059).  Thus, after considering the teaching of Choe, it would have been obvious to one of an ordinary skill in the art, before the effective filing date of the present application to apply the concept of having different exposure times in a plurality of camera to have an exposure time period of the rear stage imaging element is longer than an exposure time period of the front stage imaging element.  The motivation to do so would have been to produce a high dynamic range image as suggested in Choe (¶ 0059).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ota, JP 2008-79142 A in view of Iwabuchi, US 2010/0276572 A1.
Regarding claim 11, although Ota fails to teach that at least a photoelectric conversion element and the memory are formed in one chip, lwabuchi discloses the structure of an image sensor module (Fig. 1) comprising a first semiconductor chip (52) provided with an image sensor (56 and 57) in which a plurality of pixels are arranged (¶ 0088-0089); a second semiconductor chip (53) provided with an analog/digital converter array composed of a plurality of analog/digital converters (¶ 0088-0089); and a third semiconductor chip (54) provided with a memory (¶ 0088), wherein the first semiconductor chip (52) provided with an image sensor (60 see fig. 2), the second semiconductor chip (53) provided with the analog/digital converter array and the third semiconductor chip provided with the memory are laminated such that the front face side opposite to the light incident side of the first semiconductor chip (52) faces the second semiconductor chip (53), and respective pads (81) and (82) for connection are electrically connected through electroconductive connection bumps (83). Thus, after considering the teaching of lwabuchi, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have at least a photoelectric conversion element and the memory are formed in one chip.  The motivation to do so would have been to reduce the chip size of the device as can be appreciated in lwabuchi (¶ 0088-0089 and 0251).
Regarding claim 12, the combined teaching of Ota in view of Iwabuchi further teaches that the imaging element is a laminated imaging element in which the photoelectric conversion element is laminated with the memory (See Iwabuchi, ¶ 0088-0089).  Grounds for rejecting claim 11 apply here.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
December 6, 2022